NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANI GHAZARYAN,                                  No.    17-55132

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-09604-RGK-MRW
 v.

EQUIFAX INFORMATION SERVICES,                   MEMORANDUM*
LLC, A Georgia Limited Liability
Company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                     Argued and Submitted October 10, 2018
                              Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and WHELAN, ** District
Judge.

      Ani Ghazaryan appeals the district court’s order granting summary judgment

on her claims against Equifax Information Services, LLC for violations of the Fair



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Thomas J. Whelan, United States District Judge for
the Southern District of California, sitting by designation.
Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681i, and the Consumer Credit

Reporting Agencies Act, Cal. Civ. Code § 1785.16. We have jurisdiction pursuant

to 28 U.S.C. § 1291. Reviewing de novo, see Shaw v. Experian Info. Sols., Inc.,

891 F.3d 749, 755 (9th Cir. 2018), we affirm.

      In conducting a reinvestigation, a consumer credit reporting agency must

“review and consider all relevant information” that the consumer submits

regarding the disputed information, 15 U.S.C. § 1681i(a)(4); Cal. Civ. Code

§ 1785.16(b), notify the furnisher within five business days, 15 U.S.C.

§ 1681i(a)(2)(A); Cal. Civ. Code § 1785.16(a), and “promptly” correct or delete

from the consumer’s file any inaccurate, incomplete, or unverifiable information,

15 U.S.C. § 1681i(a)(5)(A)(i); Cal. Civ. Code § 1785.16(b).

      Viewing the factual record in the light most favorable to Ghazaryan,

Equifax’s investigation was reasonable as a matter of law. Equifax notified

Discover that Ghazaryan disputed being late on her credit card payment and stated

that Discover representative Jordan “confirmed . . . that she was never late.”

Equifax also passed along the phone number for Jordan that Ghazaryan had

provided. Equifax transmitted this information “in the manner established with”

Discover, 15 U.S.C. § 1681i(a)(2)(A), using ACDV, the “automated system”

envisioned by the FCRA, 15 U.S.C. § 1681i(a)(5)(D).




                                          2
      Equifax had no duty, as Ghazaryan contends, “to resolve the ultimate

contradiction between Discover’s response to the ACDV versus the confirmation

of inaccuracy made by [Jordan].” “[C]redit reporting agencies are not tribunals.

They simply collect and report information furnished by others.” Carvalho v.

Equifax Info. Servs., LLC, 629 F.3d 876, 891 (9th Cir. 2010). Equifax had

determined Discover to be a reliable source, and Ghazaryan gave Equifax no

reason to question that determination. Therefore, Equifax was entitled to rely on

Discover’s confirmation that Ghazaryan had missed a payment notwithstanding

that this information ultimately proved to be inaccurate.

      AFFIRMED.




                                          3